HEAD, J.
This is another case where a party voluntarily executed a written obligation without reading *642it, being induced thereto by no false representation of its contents, and now supposes himself entitled to be relieved therefrom because the document proved to be different from what he thought. The fact that shortly before the execution of the instrument he had been fraudulently induced to sign, with a co-maker, a similar paper to same payee, taken by the same agent of the payee, who committed the fraud, in a transaction having no connection with the one under consideration, was not admissible in evidence, in the absence of any proof that the same agent made false representations concerning the instrument in question. It matters not how many other frauds may have been committed; if there was none in the transaction under review, they avail nothing. It may be conceded that if there had been proof of fraud inducing the execution of the contract, other similar frauds perpetrated by the same party, near the same time, might have been received, within proper limitations, as circumstances in aid of such proof ; but they could not be received for the purpose of making out, independently, a case of fraud in a transaction with which they had no connection. As it is unnecessary to pass upon the question, we do not decide whether such evidence is admissible at all or not, even had there been independent proof of fraud in this case.
Affirmed.